OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10529 The Investment House Funds (Exact name of registrant as specified in charter) 11150 Santa Monica Boulevard, Suite 850Los Angeles, California (Address of principal executive offices) (Zip code) Timothy J. Wahl First Western Investment Management, Inc. 11150 Santa Monica Boulevard, Suite 850 Los Angeles, California 90025 (Name and address of agent for service) Registrant's telephone number, including area code:(310) 268-2605 Date of fiscal year end:July 31, 2014 Date of reporting period: January 31, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The Investment House Growth Fund Semi-Annual Report January 31, 2014 (Unaudited) The Investment House Growth Fund Letter to Shareholders March 14, 2014 We closed out the first half of fiscal 2014 on January 31, 2014, and would like to thank you for joining us as shareholders of The Investment House Growth Fund (the “Fund,” formerly the GKM Growth Fund). This is our 13th year advising the Fund, and for those of you who have been with us from the beginning, we are pleased to report a cumulative gain since inception of 135.1% versus 95.5% for the S&P 500 Index (the “S&P 500”). For the first half of the fiscal year, the Fund’s total return was 15.62% versus 6.85% for the S&P 500. Since the Fund’s inception on December 28, 2001, the Fund has had an average annual return of 7.32% through January 31, 2014 versus 5.70% for the S&P 500 for the same period. Our largest sector concentrations continue to be in Information Technology (57.2 vs. 18.8% for the S&P 500) and Healthcare (18.6 vs. 13.5%), together comprising 75.8% of the Fund’s holdings at the end of the semi-annual period. The balance of our holdings was comprised of 6.9% Industrials; 6.9% Materials; 4.7% Consumer Discretionary; 3.9% Consumer Staples; 2.2% Energy; and 0% Financials, Utilities, Real Estate, and Telecommunications Services. Our top 5 holdings comprised 34.0% of the portfolio, and were all related in some way to the Information Technology sector. However, it is important to remember that we view such categorizations as somewhat arbitrary, as they stretch across a vast landscape of different kinds of businesses, from 3-D printing manufacturers (Stratasys); to internet search (Google); to information management (Intuit); to social networks (Facebook); to a branded lifestyle, entertainment, and productivity ecosystem (Apple). In fact, in this age, it is very hard to find a business which does not, in some important way, directly make use of and benefit from technology, and therefore we regard the 57.2% allocation to the Information Technology sector as a far more economically and financially diverse sector than the name “Information Technology” would suggest. Below is a table reflecting the weights and six month performance as of January 31, 2014 of the key S&P 500’s sectors vs those of the Fund’s holdings: Sector S&P 500 Weight Fund Weight S&P 500 First Half Return % Fund First Half Return % Materials Telecommunication Services — — Consumer Discretionary Consumer Staples Energy Financials — — Health Care Industrials Real Estate — — Information Technology Utilities — — Return information source: Morningstar 1 As is shown above, the detractors from our performance – in terms of sector allocation – arose from the fact that we had no allocations to the Financials sector, which rose 5.2% in the first half; Telecommunication Services, which rose 4.3%; Utilities or Real Estate, which rose 1% and 0.6%, respectively. Also, our Consumer Staples allocations declined 3.4% versus - 0.6% for the S&P 500. In all other areas, our allocations outperformed their respective S&P 500 sectors. The size and first half performance of our 10 largest holdings are shown in the table below: Fund Holding Weight (%) 8/1/12 – 1/31/13 Return % Stratasys Apple Google Facebook Intuit eBay Trimble Navigation Ecolab Texas Instruments Pall Total RISK MANAGEMENT AND DIVERSIFICATION Our attitude toward Risk Management remains the same: we define risk as the chance of permanent capital loss. We attempt to limit this risk by selecting the very best companies we can, and to manage portfolio risk by diversifying our separate company holdings. To the extent that such holdings remain in or are related to the same sectors of the economy, then such concentrations will add to sector risk. PORTFOLIO TURNOVER We continue to believe that less portfolio activity with the right companies is far superior to more activity with the wrong ones. According to Morningstar, this policy of enlightened lethargy has resulted in an average annualized estimated “Tax-adjusted Return” of 7.27% per year for the Fund since its inception through January 2014 versus a pre-tax return of 7.32%. Our inactivity, therefore, has benefited you, our shareholders, by costing the Fund only 6 basis points (six one hundreds of a percentage point) in average annual total return over the course of our twelve plus years. Of course, we still have just a little way to go to hit zero, but we are mighty close. 2 Our average rate of turnover for the first half of this fiscal year was less than 1%. As in the past, we try to invest in companies we believe have strong, profitable competitive advantages which are growing and sustainable long into the future, such that time is our best friend in owning them. Sometimes we get it wrong, or there is a change in circumstance which requires a change in our positioning. In all cases though, we are motivated by producing the greatest after tax growth of capital consistent with our desire to minimize the risk of permanent capital loss. Over the last 18 months, the U.S. has enjoyed low interest rates, solid corporate earnings, a very strong equity market, and extremely low volatility. As we return to a more normal economic environment over the coming months, it would not surprise us to see both a shift in interest rates higher, and an increase in stock market volatility to more historically normal levels. It is in such circumstances, when the big picture appears to change, that new investments are likely to become available at attractive prices. As always, we look forward to seeking those opportunities. Sincerely, Sincerely, Timothy J. Wahl Jed M. Cohen Portfolio Manager Portfolio Manager An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please visit www.tihfunds.com or call 1-888-456-9518 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Investment House Growth Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the adviser’s current opinions and views of the financial markets. Although the adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. Some of the information given in this publication has been produced by unaffiliated third parties and, while it is deemed reliable, the adviser does not guarantee its timeliness, sequence, accuracy, adequacy, or completeness and makes no warranties with respect to results to be obtained from its use. 3 Performance As of January 31, 2014 1 Year 5 Years 10 Years Since Inception* The Investment House Growth Fund Returns Before Taxes 25.20% 23.23% 7.55% 7.32% Returns After Taxes on Distributions 24.51% 23.09% 7.49% 7.27% Returns on Distributions and Sale of Fund Shares 14.82% 19.16% 6.15% 6.03% Standard & Poor’s 500 Index ** (reflects no deduction for fees, expenses or taxes) 21.52% 19.19% 6.83% 5.70% * Initial public offering of shares was December 28, 2001. ** The S&P 500 Index is comprised of 500 U.S. stocks and is an indicator of the performance of the overall U.S. stock market. An investor cannot invest in an index and its returns are not indicative of the performance of any specific investment. The performance above presents the impact of taxes on the Fund’s returns. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. If you own the Fund in a tax-deferred account, such as an IRA or 401(k) plan, after-tax returns are not relevant to your investment because such accounts are subject to taxes only upon distribution. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. The Investment House Growth Fund’s expense ratio was 1.44% during the six months ended January 31, 2014. The expense ratio disclosed in the December 1, 2013 prospectus was 1.79%. 4 The Investment House Growth Fund Performance Information January 31, 2014 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in The Investment House Growth Fund and the S&P 500 Index Since Inception* Average Annual Total Returns** (for periods ended January 31, 2014) 1 Year 5 Years 10 Years Since Inception* The Investment House Growth Fund (a) 25.20% 23.23% 7.55% 7.32% S&P 500 Index 21.52% 19.19% 6.83% 5.70% (a) The Fund’s expense ratio was 1.44% during the six months ended January 31, 2014. The expense ratio in the December 1, 2013 prospectus was 1.79%. * Initial public offering of shares was December 28, 2001. ** The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 5 The Investment House Growth Fund Portfolio Information January 31, 2014 (Unaudited) Sector Diversification vs. the S&P 500 Index (% of Total Investments) Top 10 Holdings Security Description % of Net Assets Stratasys Ltd. 8.2% Apple, Inc. 7.2% Google, Inc. - Class A 7.2% Facebook, Inc. - Class A 6.9% Intuit, Inc. 4.5% Trimble Navigation Ltd. 4.1% eBay, Inc. 4.0% McKesson Corporation 2.7% Ecolab, Inc. 2.6% Texas Instruments, Inc. 2.5% 6 The Investment House Growth Fund Schedule of Investments January 31, 2014 (Unaudited) Common Stocks — 100.4% Shares Value Consumer Discretionary — 4.7% Hotels, Restaurants & Leisure — 1.6% Yum! Brands, Inc. $ Household Durables — 1.9% Tupperware Brands Corporation Internet & Catalog Retail — 1.2% Amazon.com, Inc.* Consumer Staples — 3.9% Beverages — 1.7% Coca-Cola Company (The) Food & Staples Retailing — 1.0% Costco Wholesale Corporation Household Products — 1.2% Church & Dwight Company, Inc. Energy — 2.2% Oil, Gas & Consumable Fuels — 2.2% Solazyme, Inc.* Health Care — 18.6% Biotechnology — 2.6% Celgene Corporation* Gilead Sciences, Inc.* Health Care Equipment & Supplies — 6.1% Baxter International, Inc. Intuitive Surgical, Inc.* Medtronic, Inc. Stryker Corporation Health Care Providers & Services — 5.1% Henry Schein, Inc.* McKesson Corporation Pharmaceuticals — 4.8% Allergan, Inc. Mylan, Inc.* Roche Holdings AG - ADR 7 The Investment House Growth Fund Schedule of Investments (Continued) Common Stocks — 100.4% (Continued) Shares Value Industrials — 6.9% Air Freight & Logistics — 1.2% FedEx Corporation $ Commercial Services & Supplies — 1.2% Stericycle, Inc.* Machinery — 3.4% Cummins, Inc. Pall Corporation Road & Rail — 1.1% Norfolk Southern Corporation Information Technology — 57.2% Communications Equipment — 1.7% QUALCOMM, Inc. Computers & Peripherals — 17.2% Apple, Inc. EMC Corporation Stratasys Ltd.* Electronic Equipment, Instruments & Components — 4.1% Trimble Navigation Ltd.* Internet Software & Services — 18.1% eBay, Inc.* Facebook, Inc. - Class A* Google, Inc. - Class A* IT Services — 3.3% Accenture plc - Class A Automatic Data Processing, Inc. Office Electronics — 0.6% Xerox Corporation Semiconductors & Semiconductor Equipment — 2.5% Texas Instruments, Inc. 8 The Investment House Growth Fund Schedule of Investments (Continued) Common Stocks — 100.4% (Continued) Shares Value Information Technology — 57.2% (Continued) Software — 9.7% Adobe Systems, Inc.* $ Autodesk, Inc.* Intuit, Inc. SAP AG - ADR Symantec Corporation Materials — 6.9% Chemicals — 6.9% Ecolab, Inc. Scotts Miracle-Gro Company (The) - Class A Sigma-Aldrich Corporation Total Common Stocks (Cost $28,221,371) $ Money Market Funds — 0.0%(a) Shares Value First American Government Obligations Fund - Class Z, 0.01%(b) (Cost $182) $ Total Investments at Value(c) — 100.4% (Cost $28,221,553) $ Liabilities in Excess of Other Assets — (0.4%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Percentage rounds to less than 0.1%. (b) Rate shown is the 7-day effective yield as of January 31, 2014. (c) All securities are pledged as collateral for the Fund’s bank line of credit (Note 5). See accompanying notes to financial statements. 9 The Investment House Growth Fund Statement of Assets and Liabilities January 31, 2014 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for capital shares sold Total Assets LIABILITIES Line of credit payable (Note 5) Accrued investment advisory fees (Note 4) Accrued Trustees’ fees (Note 4) Other liabilities Total Liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gains from security transactions Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (Note 2) $ See accompanying notes to financial statements. 10 The Investment House Growth Fund Statement of Operations For the Six Months Ended January 31, 2014 (Unaudited) INVESTMENT INCOME Dividends (Net of foreign tax of $140) $ EXPENSES Investment advisory fees (Note 4) Trustees’ fees (Note 4) Interest expense and fees (Note 5) Total Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 11 The Investment House Growth Fund Statements of Changes in Net Assets Six Months Ended January 31, 2014 (Unaudited) Year Ended July 31, 2013 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets resulting from operations FROM DISTRIBUTIONS TO SHAREHOLDERS From net realized gains on investments ) — FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) CAPITAL SHARE ACTIVITY Shares sold Shares issued in reinvestment of distributions to shareholders — Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 12 The Investment House Growth Fund Statement of Cash Flows For the Six Months Ended January 31, 2014 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets resulting from operations to net cash provided by operating activities: Net realized gains from security transactions ) Net change in unrealized appreciation/depreciation on investments ) Distributions paid to shareholders from net realized gains on investments ) Decrease in dividends receivable Proceeds from investment securities litigation settlements Purchase of investment securities ) Proceeds from sales of investment securities Decrease in other liabilities ) Sale of short-term investments, net 12 Increase in accrued investment advisory fees Decrease in accrued Trustees' fees ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Decrease in line of credit payable ) Increase in receivable for capital shares sold ) Decrease in payable for capital shares redeemed ) Receipt of proceeds for shares sold, net NET CASH USED IN FINANCING ACTIVITIES ) NET CHANGE IN CASH — Cash, beginning of period — Cash, end of period $ — During the six months ended January 31, 2014, interest and fees paid were $3,006. See accompanying notes to financial statements. 13 The Investment House Growth Fund Financial Highlights Per Share Data and Ratios for a Share Outstanding Throughout Each Period Six Months Years Ended Ended January 31, 2014 (Unaudited) July 31, July 31, July 31, July 31, July 31, Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: From net realized gains on investments ) — Net asset value at end of period $ Total return(a) 15.62% (b) 21.69% 16.45% 20.08% 11.74% (16.54% ) Net assets at end of period (000’s) $ Ratio of expenses to average net assets 1.44% (c) 1.79% 1.86% 1.60% 1.59% 1.70% Ratio of expenses to average net assets excluding borrowing costs 1.43% (c) 1.44% 1.53% 1.41% 1.41% 1.41% Ratio of net investment loss to average net assets (0.24% )(c) (0.33%
